DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “an operation mode control module”, “a power flow optimization and adjustment module”, “nonlinear control module” and “a basic data element into each module”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification page 3-4 discloses different modules and it’s not clear that they are hardware. It look like they are software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to “a computer readable medium”. The specification is silent regarding the meaning of this term. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of the ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the four categories of invention (process, machine, manufacture, or composition of matter).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. CN106410792A (hereinafter “Cai”).

As to claim 1, Cai teaches a dynamic lightning protection (abstract “dynamic lightning protection”) method, comprising: detecting lightning in real time and tracking a position of a thunderstorm (abstract “determining dynamic lightning protection performance parameters or system stability parameters of the target power grid according to the real-time azimuth data and the dynamic operating data” and paragraph 0004, 0045-0048); and performing dynamic lightning protection and control on an electrical grid according to an electrical grid control strategy before the thunderstorm reaches or affects the electrical grid (paragraph 0044-0050 “lightning early warning is generally for specific targets or specific areas, from a spatial perspective, through a wide-area lightning detection system or a combination of radar, lightning strikes or thunderstorms that have occurred outside the early warning area Real-time detection of the area of the lightning, and with reference to the real-time azimuth data of the lightning and the dynamic operation data” and paragraph 0055, 0100-0106); wherein the electrical grid control strategy comprises at least one of the following: optimizing an operation mode of the electrical grid to change a power flow path of the electrical grid to prevent power flows of the electrical grid from passing through a lightning-threatened area (paragraph 0053-0055 “Determine the dynamic lightning protection performance parameter or system stability parameter of the target power grid according to the real-time azimuth data and the dynamic operation data, and determine based on the dynamic lightning protection performance parameter or the system stability parameter Operating data configuration parameters of the target power grid”); adjusting power flows of the electrical grid to reduce power flows on a power transmission path in the lightning-threatened area and increase power flows on a power transmission path in a safe area; or non-linearly controlling a generator/power generation unit and dynamically controlling a power source to control a power flow output of the electrical grid and increase a power output in the safe area (paragraph 0052-0055 “operating state of the power grid system can be dynamically adjusted and controlled accordingly; wherein, the static lightning protection performance includes a smart grid, which is determined by the network topology. Decided that it can be adjusted or changed by changing a series of equipment, for example, circuit breakers, isolating switches, etc” and paragraph 0100-0106).

As to claim 2, Cai teaches further comprising: before performing the dynamic lightning protection and control on the electrical grid, determining a stability of the electrical grid for the electrical grid control strategy (paragraph 0077 “determine the economic control strategy and the stability control strategy; by performing dynamic balance estimation calculations on the economic control strategy and the stability control strategy, it is obtained Match the optimal control strategy of the target power grid” and paragraph 0054-0056).

As to claim 3, Cai teaches wherein the method determining the stability of the electrical grid for the electrical grid control strategy comprises: determining through a wide-area state estimation and a stability boundary calculation whether the electrical grid is stable after the electrical grid is controlled according to the electrical grid control strategy (paragraph 0014-0016 “Determine a lightning threat area and a safe area in the target power grid according to the determined distance and the lightning occurrence frequency data. [0016]In the above solution, after determining the real-time azimuth data of the lightning and the dynamic operation data of the target power grid, the method further includes”); and in response to determining that the electrical grid is stable after it is controlled according to the electrical grid control strategy, controlling the electrical grid according to the electrical grid control strategy (paragraph 0017-0022 “determined electric field strength value, determine the lightning threat area and the safe area in the target power grid”).

As to claim 4, Cai teaches wherein the detecting lightning in real time and tracking a position of a thunderstorm comprises: tracking the position of the thunderstorm according to acquired real-time lightning direction data and atmospheric electric field strength information (paragraph 0018-0022 “determined electric field strength value, determine the lightning threat area and the safe area in the target power grid”).

or layering the electrical grid and determining, according to the position of the thunderstorm, an early-warning level of each layer of the electrical grid respectively after the layering (paragraph 0043-0050 “lightning strike itself is not controllable, but the lightning activity can be monitored, early-warned and tracked through the lightning monitoring system and the lightning early warning system, so as to obtain the lightning detection data from the lightning monitoring system”).

As to claim 6, Cai teaches a dynamic lightning protection system (abstract “dynamic lightning protection”), comprising: a real-time lightning tracking unit, a data processing center, an operation mode control module, a power flow optimization and adjustment module, and a generator/power generation unit nonlinear control module (paragraph 0042-0047 “Acquire detection data of lightning and monitoring data of the power grid, and determine real-time azimuth data of the lightning and dynamic operation data of the target power grid according to the detection data and the monitoring data”), wherein the real-time lightning tracking unit is configured to track a position of a thunderstorm according to real-time lightning direction data (abstract “determining dynamic lightning protection performance parameters or system stability parameters of the target power grid according to the real-time azimuth data and the dynamic operating data” and paragraph 0004, 0045-0048) and atmospheric electric field strength information (paragraph 0018-0022 “determined electric field strength value, determine the lightning threat area and the safe area in the target power grid”); the data processing center is configured to: acquire real-time lightning tracking information from the real-time lightning tracking unit, to acquire geographic distribution information of an electrical grid from a geographic information system (paragraph 0043-0048 “obtaining the real-time azimuth data of the lightning and the dynamic operating data of each power grid in the power grid system, real-time tracking of the development trend of the lightning is performed”), and to acquire operation mode information of the electrical grid, power flow distribution information and real-time load information of the electrical grid from an electric energy management system/wide-area measurement system (paragraph 0082 “power flow regulation control, power grid support node control, coordinated control of microgrids and distributed power sources; among them, the optimization of the power grid operation mode is: optimizing the power grid The operation mode is to change the power flow path of the power grid to avoid the power flow of the power grid from passing through the area threatened by lightning; the power flow control of the power grid”); input all information which serves as a basic data element into each module (paragraph 0083-0088 “an acquisition unit 201, a first determination unit 202, a second determination unit 203” and FIG. 1-2); and receive feedback information of each module (paragraph 0088 “receive and detect radio frequency signals released from lightning activities and radiated into space to monitor lightning activities; or use meteorological radar to detect cumulonimbus cloud deposition and condensation and other strong convective activities to indirectly monitor lightning”), and transmit the feedback (paragraph 0082 “increase the safe transmission The power flow on the path; the control of the power grid supporting nodes is: dynamic control of the power source to control the power flow output of the power grid, increase the power output in the safe area of the power grid, and dynamically adjust the key supporting nodes of the power grid” and paragraph 0093-0100); the operation mode control module is configured to optimize an operation mode of the electrical grid before the thunderstorm reaches or affects the electrical grid to change a power flow path of the electrical grid to prevent power flows of the electrical grid from passing through a lightning- threatened area (paragraph 0100-0106 “obtain an optimal control strategy that matches the target power grid. Then, the dynamic operating data of the target power grid is configured according to the obtained optimal control strategy of the target power grid and the operating data configuration parameters, and after the configuration, the control process of the control strategy is tracked in real time” and paragraph 0082-0086); the power flow optimization and adjustment module is configured to adjust power flows of the electrical grid before the thunderstorm reaches or affects the electrical grid to reduce power flows on a power transmission path in the lightning-threatened area and increase power flows on a power transmission path in a safe area (paragraph 0044-0050 “lightning early warning is generally for specific targets or specific areas, from a spatial perspective, through a wide-area lightning detection system or a combination of radar, lightning strikes or thunderstorms that have occurred outside the early warning area Real-time detection of the area of the lightning, and with reference to the real-time azimuth data of the lightning and the dynamic operation data” and paragraph 0055, 0100-0106); the generator/power generation unit nonlinear control module is configured to non-linearly control a generator/power generation unit and dynamically control a power source before the thunderstorm reaches or affects the electrical grid to control a power flow output of the electrical grid and increase a power output in the safe area (paragraph 0052-0055 “operating state of the power grid system can be dynamically adjusted and controlled accordingly; wherein, the static lightning protection performance includes a smart grid, which is determined by the network topology. Decided that it can be adjusted or changed by changing a series of equipment, for example, circuit breakers, isolating switches, etc” and paragraph 0100-0106).

As to claim 7. Cai teaches further comprising: a scheduling base class library, a state estimation module, and a stability calculation module, wherein the scheduling base class library is configured to store electrical grid stability constraint verification rules; the state estimation module is configured to perform a wide-area state estimation on the electrical grid after the electrical grid is controlled according to an electrical grid control strategy (paragraph 0051-0054 “setting of the warning area and the warning level; the integrated analysis of cloud lightning and the electric field intensity data close to the atmosphere; also need to be based on Research on the theory of lightning and a large number of observations, statistics and calculations”), and determine whether the controlled electrical grid is stable according to the electrical grid stability constraint verification rules (paragraph 0033-0035 “system stability parameter of the target power grid according to the real-time azimuth data and the dynamic operating data, and determine the target based on the dynamic lightning protection performance parameter or the system stability parameter The operating data configuration parameters of the power grid; according to the operating data configuration parameters, the dynamic operating data of the target power grid is configured, and the circuit structure of the target power grid is adjusted accordingly” and paragraph 0053-0077); and the stability calculation module is configured to perform a stability boundary calculation for the electrical grid after the electrical grid is controlled according to the electrical grid control strategy, and determine whether the controlled electrical grid is stable according to the electrical grid stability constraint verification rules (paragraph 0077-0084 “control strategy and the stability control strategy; by performing dynamic balance estimation calculations on the economic control strategy and the stability control strategy, it is obtained Match the optimal control strategy of the target power grid”).

As to claim 8, Cai teaches wherein the data processing center is further configured to acquire equipment lightning protection performance information (paragraph 0018-0022 “determined electric field strength value, determine the lightning threat area and the safe area in the target power grid”), and equipment status and defect information from a Management Information System (MIS) of the electrical grid (paragraph 0057-0066 “fault status of the line/equipment, E1 is the normal status of the line/equipment, the fault status of i lines/equipment, and the fault status of n lines/equipment”).

or layering and early-warning module, wherein the electrical grid partitioning or layering and early-warning module is configured to: partition the electrical grid and determine, according to the position of the thunderstorm, an early-warning level of each partition of the electrical grid respectively after the partitioning; or layer the electrical grid and determine, according to the position of the thunderstorm, an early warning level of each layer of the electrical grid respectively after the layering (paragraph 0044-0050 “lightning early warning is generally for specific targets or specific areas, from a spatial perspective, through a wide-area lightning detection system or a combination of radar, lightning strikes or thunderstorms that have occurred outside the early warning area Real-time detection of the area of the lightning, and with reference to the real-time azimuth data of the lightning and the dynamic operation data” and paragraph 0055).

As to claim 10, is related to claim 1 with similar limitations also rejected by same rational.  

As to claim 11, Cai teaches wherein the dynamic lightning protection method further comprises: before performing the dynamic lightning protection and control on the electrical grid, determining a stability of the electrical grid for the electrical grid control strategy (paragraph 0077 “determine the economic control strategy and the stability control strategy; by performing dynamic balance estimation calculations on the economic control strategy and the stability control strategy, it is obtained Match the optimal control strategy of the target power grid” and paragraph 0054-0056).

As to claim 12, Cai teaches wherein the operation of determining the stability of the electrical grid for the electrical grid control strategy comprises: determining through a wide-area state estimation and a stability boundary calculation whether the electrical grid is stable after the electrical grid is controlled according to the electrical grid control strategy (paragraph 0014-0016 “Determine a lightning threat area and a safe area in the target power grid according to the determined distance and the lightning occurrence frequency data. [0016]In the above solution, after determining the real-time azimuth data of the lightning and the dynamic operation data of the target power grid, the method further includes”); and in response to determining that the controlled electrical grid is stable, controlling the electrical grid according to the electrical grid control strategy (paragraph 0017-0022 “determined electric field strength value, determine the lightning threat area and the safe area in the target power grid”).

As to claim 13, Cai teaches wherein the operation of detecting lightning in real time and tracking a position of a thunderstorm comprises: tracking the position of the thunderstorm according to acquired real-time lightning direction data and atmospheric electric field strength information (paragraph 0018-0022 “determined electric field strength value, determine the lightning threat area and the safe area in the target power grid”).

As to claim 14, Cai teaches wherein the dynamic lightning protection method further comprises: partitioning the electrical grid and determining, according to the position of the thunderstorm, an early-warning level of each partition of the electrical grid respectively after the partitioning; or layering the electrical grid and determining, according to the position of the thunderstorm, an early-warning level of each layer of the electrical grid respectively after the layering (paragraph 0043-0050 “lightning strike itself is not controllable, but the lightning activity can be monitored, early-warned and tracked through the lightning monitoring system and the lightning early warning system, so as to obtain the lightning detection data from the lightning monitoring system”).

As to claim 15, Cai teaches further comprising an electrical grid layering and early-warning module, wherein the electrical grid layering and early-warning module is configured to: layer the electrical grid and determine, according to the position of the thunderstorm, an early-warning level of each layer of the electrical grid respectively after the layering (paragraph 0043-0050 “lightning strike itself is not controllable, but the lightning activity can be monitored, early-warned and tracked through the lightning monitoring system and the lightning early warning system, so as to obtain the lightning detection data from the lightning monitoring system”).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119